Citation Nr: 1010895	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  09-10 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for migraine headaches 
claimed as residuals of aseptic meningitis.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1985 to March 
2007.  During his service, he received a Bronze Star Medal 
with Combat Distinguishing Device "Veteran," and a Combat 
Action Badge.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2008 RO rating decision.  

The Veteran testified before the undersigned Veterans Law 
Judge in a videoconference hearing from the RO in February 
2010.    


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The currently demonstrated migraine headaches are shown 
to have been diagnosed and manifest to a degree of 10 percent 
or more within one year of the Veteran's separation from 
active service.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his 
disability manifested by migraine headaches is due to disease 
or injury that was incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  

VCAA and its implementing regulations essentially include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

Considering the record in light of the above criteria, and in 
view of the favorable disposition, the Board finds that all 
notification and development action needed to render a fair 
decision on the issue of service connection for migraine 
headaches has been accomplished.  


II.  Analysis

The Veteran is contending that service connection is 
warranted for migraine headaches.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection generally requires credible and competent 
evidence showing: (1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or 
injury; and (3) a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  See Davidson v. Shinseki, 581 F.3d 1313, 
1316 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498 (1995).  

Also, certain chronic diseases, including organic diseases of 
the nervous system such as migraine headaches, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

In making all determinations, the Board must fully consider 
the lay assertions of record.  A layperson is competent to 
report on the onset and continuity of his current 
symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994) (a veteran is competent to report on that of which he 
or she has personal knowledge); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

Lay evidence can also be competent and sufficient evidence of 
a diagnosis or to establish etiology if (1) the layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board's duty is to assess the credibility and weight of 
the evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991) (BVA has a duty to assess).  

The Veteran is shown to have had symptoms during his extended 
period of active service, and the disorder was diagnosed and 
manifest to a degree of 10 percent within one year of his 
discharge.  

At his February 2010 hearing, the Veteran testified that he 
was diagnosed with viral meningitis during service in 2002.  
His symptoms included headaches and a stiff neck.  He 
reported having same symptoms throughout service, though he 
was not diagnosed with migraine headaches.  His headaches 
were not mentioned at discharge, but he sought treatment and 
filed a VA claim within one year of discharge.  

The service treatment record (STR) shows that the Veteran was 
admitted for treatment of aseptic meningitis from December 
2001 to January 2002.  He complained of having had a headache 
for six days, which he described as throbbing and constant in 
the bilateral temporal area with occasional shooting pain 
from the back to the front of the head.  He denied photo- or 
phonophobia.  

A computed tomography (CT) scan showed chronic mastoiditis.  
He also complained of an achy body and cough.  

An in-service, January 2002 MRI was essentially unremarkable 
with no focal areas of the brain showing enhancement or 
evidence of encephalitis.  

On in-service follow-up in February 2002, the Veteran again 
complained of having "severe" headaches.  

The STR also includes an April 2006 Post-Deployment 
Questionnaire showing that the Veteran endorsed a history of 
headaches during his May 2005 to May 2006 deployment in 
Kuwait.  

Following his March 2007 discharge, the Veteran underwent a 
VA examination in June 2007.  With regard to his medical 
history, the Veteran reported having viral meningitis in 2002 
with more frequent headaches since.  

The VA examiner's assessment was that of viral meningitis 
with resolution and without residuals.  

However, the private outpatient treatment notes from August 
2007 and October 2007 show a diagnosis of migraine headaches.  

The VA outpatient treatment records beginning from November 
2007 similarly show complaints of headaches.  An assessment 
of migraine headaches was made, and the Veteran was 
prescribed medication.  A traumatic brain injury screening in 
November 2007 was negative.  

In connection with his present claim, the Veteran underwent a 
VA neurological examination in March 2008.  The examiner did 
not have any medical records to review or otherwise record 
that he was aware of the in-service history.  

The VA examiner simply noted the Veteran's current complaints 
of headaches in the back of the head with nausea, light 
sensitivity, and the need to be in a dark place during a 
headache.  He reported having headaches twice a month, 
sometimes prostrating, up to 4 days in duration.  He used 
medication for relief.  

On examination, the VA examiner found no language disturbance 
or dementia.  A cranial nerve examination revealed no 
abnormality.  Based on the results of the examination, the VA 
examiner diagnosed headaches that might be classified as 
migraine without aura and occurring twice per month, 
occasionally prostrating.  (The VA examiner did not provide 
an etiology opinion.)  

In December 2008, the Veteran underwent another VA 
neurological examination.  In reviewing the STR, the VA 
examiner noted the treatment records beginning in December 
2001 relating to the Veteran's complaints of headaches.  The 
VA examiner further noted the post-service treatment records, 
including the June 2007 and March 2008 VA examination 
results.  The examiner also noted that the Veteran complained 
of headaches beginning approximately 2 years prior to his 
service discharge.  

With regard to the Veteran's current symptoms, the VA 
examiner documented the Veteran's complaints of right 
occipital pulsating headaches sometimes preceded or 
accompanied by blurred vision.  He also had photophobia, but 
no phonophobia.  The headaches occurred approximately once 
per week and lasted one to two days; he had nausea or 
vomiting once or twice per month.  For relief, he took 
medication and would lie down in a dark place.  

The VA examiner then performed a clinical evaluation and 
noted that he ordered a noncontrast head CT.  Based on the 
results of the examination, the VA examiner diagnosed 
vascular headaches.  With regard to the etiology of the 
disorder, the VA examiner opined that there is no medical 
reason to conclude that the Veteran's headaches had their 
inception in his active service other than the fact that he 
had had continued treatment beginning soon after his 
discharge.  

The examiner explained that the STR showed no complaints of 
headaches between the time of the Veteran's 2002 
hospitalization for aseptic meningitis and his March 2007 
discharge.  There were no further complaints of headaches 
until June 2007.  

The VA examiner clarified that he could not find direct 
evidence that the Veteran was complaining of headaches at the 
time of his discharge, but did have such complaints within 3 
months of discharge.  

Following the VA examination, the Veteran underwent a CT 
scan, which was "negative."  An MRI was suggested for 
further follow-up.  

In review, the Board finds that service connection is 
warranted for migraine headaches.  The Veteran testified at 
his Board hearing that he had symptoms during service and 
continuing to the present.  His assertions are credible and 
competent evidence.  See Layno, 6 Vet. App. at 470; Espiritu, 
2 Vet. App. at 494; see also Davidson, 581 F.3d at 1316; 
Jandreau, 492 F.3d at 1376-77.  

Moreover, the Veteran was diagnosed and treated for migraine 
headaches within one year of his discharge.  His symptoms 
during that time are shown as likely as not to be migraine 
headaches that had their clinical onset in service.  By 
extending the benefit of the doubt to the Veteran, service 
connection is warranted.  See 38 C.F.R. §§  3.307, 3.309, 
4.124a (Diagnostic Code 8100).  

The Board notes that the December 2008 VA examiner's opinion 
could be read as both supporting a contradicting the 
Veteran's claim.  The examiner explained that the Veteran was 
treated for headaches within 3 months of his discharge, which 
supported the Veteran's claim.  

The VA examiner also opined that except for the post-service 
treatment there was no evidence indicating that the disorder 
had its onset in the Veteran's active service.  This 
conclusion would tend to weigh against the Veteran's claim.  

The December 2008 VA examiner's opinion, however, is not 
probative in this regard, because service connection is 
warranted on a presumptive basis.  In any event, the VA 
examiner's opinion has limited probative value overall in 
light of its unclear conclusions.  See Nieves-Rodriquez v. 
Peake, 22 Vet. App. 295, 304 (2008) (explaining that a 
medical opinion will be considered probative if it includes 
clear conclusions and supporting data with a reasoned 
analysis connecting the data and conclusions).  

In conclusion, the Board finds the evidence to be at least in 
a state of relative equipoise in showing that the Veteran has 
migraine headaches that were as likely as not incurred in 
active service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  




ORDER

Service connection for migraine headaches is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


